Citation Nr: 0802502	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residuals of a fracture of the fifth proximal metacarpal 
of the left (minor) hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied service connection for 
the residuals of a right ankle sprain and cold injury of the 
lower extremities.  The veteran's residual of a fifth 
proximal metacarpal fracture was service-connected at a 
noncompensable rating, effective on August 20, 1999.

The appellant testified, in February 2004, before a decision 
review officer at the RO; a copy of the transcript is 
contained in the claims file.  In November 2004, the 
appellant failed to appear for a scheduled video conference 
hearing before a Veterans Law Judge at the RO.  The appellant 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2007).

In May 2005, the Board remanded the veteran's claims to the 
agency of original jurisdiction (AOJ) for additional 
evidentiary development.  Subsequently, in a November 2005 
rating decision, the RO granted service connection for 
residuals of a right ankle sprain and cold injury of the 
lower extremities.  The grant of service connection 
represents a complete grant of the benefits sought on appeal.  
Thus, the Board does not have jurisdiction over those issues.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  The case has now been returned to the Board further 
appellate consideration.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date, if an increased 
rating is granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Any notice deficiencies should be addressed on 
remand.

The veteran contends that his service-connected residual of a 
fracture of the fifth proximal metacarpal of the left hand 
warrants a compensable initial disability rating.  The duty 
to assist includes providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

Pursuant to the evaluation of individual digits, a 
noncompensable rating is warranted for ankylosis (Diagnostic 
Code 5227) and limitation of motion (Diagnostic Code 5230) of 
the little or ring finger.  38 C.F.R. § 4.71a (2007).  
Consideration should also be given to limitation of motion of 
other digits or interference with overall function of the 
hand.  Id.

At the aforementioned hearing, the veteran testified to the 
weakening of his left hand and difficulties with holding 
objects.  Treatment records show that he was diagnosed with 
arthritis of the left hand in December 2001.  Similarly, the 
veteran's most recent VA examination in June 2005 revealed 
mild degenerative changes of the distal left radial ulnar 
joint and the distal interphalangeal joints.  The June 2005 
VA examiner opined that the veteran's left hand pain was not 
likely produced by the service-connected fifth proximal 
metacarpal fracture of the left hand.  However, no medical 
opinion was provided on whether the veteran's left hand 
arthritis was related to his service-connected fifth proximal 
metacarpal fracture of the left hand.  

On remand, the AOJ should ask the veteran to identify health 
care providers who have treated him for his residuals of a 
fracture of the fifth proximal metacarpal of the left hand, 
and attempt to obtain relevant treatment records if not 
already in the claims file.  After receipt of any records, 
the AOJ should schedule the veteran for a VA joints 
examination, by the appropriate specialists, to determine the 
specific extent and severity of the veteran's disability, to 
include a complete and detailed discussion of all functional 
limitations of his left hand associated with the disability, 
to include all other disabilities shown to be due to the 
veteran's service-connected residuals of a fracture of the 
fifth proximal metacarpal of the left hand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  The 
AOJ must also send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his service-
connected residuals of a fifth proximal 
metacarpal fracture.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If records 
are unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so 
indicate.

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
orthopedic/neurologic examination, by the 
appropriate specialist, to determine the 
nature, extent and severity of his 
service-connected fifth proximal 
metacarpal fracture of the left hand in 
accordance with the latest AMIE worksheet 
for rating disability of the fingers.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected fifth 
proximal metacarpal fracture of the left 
hand and provide an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations of the left hand 
associated with the disability.  This 
should include a discussion as to the 
severity and etiology of the degenerative 
changes of the veteran's left hand and 
whether the degenerative changes are 
present in the fifth proximal metacarpal 
of the left hand.  The extent of all 
other disabilities shown to be due to or 
aggravated by the veteran's service-
connected fifth proximal metacarpal 
fracture of the left hand must also be 
addressed.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for entitlement to 
an initial compensable disability rating 
for fifth proximal metacarpal fracture of 
the left hand.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal, to include 
Diagnostic Codes 5003 and 5227 (2007).  
They should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



